DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the last Office Action mailed on 04/02/2021, Applicant has canceled claims 4 and 5 , amended claims 1, 7, and 9, and added new claims 14-15. The objection to claims 7 and 9 is withdrawn. Thus, claims 1-3, 6-10 and 14-15 are currently pending in the subject application.
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Applicant submitted that Kudoh fails to teach or suggest that the transfer functions are selected from a plurality of predetermined matrixes based on an operation mode of an electric machine. 
Examiner asserts that Tadano discloses calculating a controlled variable (IAn and IBn output of 21 ¶. [0024]- [0026]) using “PSYS” giving by equation 6 as the system transfer function with multiple-input and multiple-output. Tadano does not teach the system transfer function “PSYS” is a predetermined control matrix. In control system theory, and various branches of engineering, a transfer function matrix, or just transfer matrix is a generalization of the transfer functions of single-input single-output (SISO) systems to multiple-input and multiple-output (MIMO) systems as depicted in Kudoh Fig. 12 wherein the transfer function is expressed in the form of control matrix G(s) derived . 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 7 are rejected under 35 U.S.C. 101. The claims are directed to method/controller for controlling an electric machine comprising following steps:
detecting at least one manipulated or measurement variable;
ascertaining components of a predetermined frequency in the at least one detected manipulated or measurement variable;
selecting a control matrix from a plurality of predetermined control matrices based on a predefined operating mode for the electric machine; and 
calculating (130) a controlled variable (R) using the ascertained components of the predetermined frequency of the detected manipulated or measurement variable.
These functions are performed by general-purpose computers such as a processor “controller”, under its broadest reasonable interpretation, covers performance 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – driving the electric machine using the calculated controlled variable. The method/controller in all steps is recited at a high-level of generality (i.e., as a generic processor performing a measured variable by a “control matrix” to generate a drive signal to drive an electric machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-3, 6, 8-10, and 14-15 recite additional mathematical calculations and variables, which cover performance of mathematical calculations without integrating the limitations into a practical application, and/or recite additional elements that are sufficient to amount to significantly more than the judicial exception.
Examiner recommendation to overcome claims rejection under 35 U.S.C. 101: Instead of reciting generic mathematical calculations “control matrix from a plurality of predetermined control matrices” which practically being performed purely mathematically, recite what is exceptional about those control matrix and how the output of the control matrix been practically manipulated to tie back to driving the electric 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tadano (US 20120306411 A1) in view of Kudoh et al. (US 9407162 B2.)
Re. claim 7, Tadano discloses a controller (Fig. 3) for an electric machine (13), the controller is configured to:
ascertain components of a predetermined frequency (TAn, TBn) from at least one manipulated or measurement variable (Tdetn, ¶. [0083]); and
An and IBn output of 21 ¶. [0024]- [0026]) using “PSYS” giving by equation 6 as the system transfer function with multiple-input and multiple-output. Tadano does not teach “PSYS” is a predetermined control matrix. However, Kudoh Fig. 12 shows a control matrix G(s) can be derived by performing mathematical conversion on the transfer function G(s). 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Tadano with the teaching of Kudoh to implement the system transfer function in the form of matrix instead of vector; therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining the output of the transfer function.
Tadano discloses the ascertained components of the predetermined frequency of the manipulated or measurement variable (Tdetn in Fig. 3- 5).
Tadano Fig. 3 discloses wherein the at least one manipulated or measurement variable (P) comprises an electric current (see current variable) into the electric machine (13).
Tadano discloses calculating a controlled variable (IAn and IBn output of 21 ¶. [0024]- [0026]) using “PSYS” giving by equation 6 as the system transfer function with multiple-input and multiple-output. Tadano does not teach the system transfer function “PSYS” is a predetermined control matrix. In control system theory, and various branches of engineering, a transfer function matrix, or just transfer matrix is a generalization of the transfer functions of single-input single-output (SISO) systems to 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Tadano with the teaching of Kudoh to implement the system transfer function in the form of matrix instead of vector; therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining the output of the transfer function.
Tadano Fig. 4 discloses wherein the at least one manipulated or measurement variable (P) comprises an evolution of noise (see harmonics in Fig. 4) in the electric machine (13).
Tadano Fig. 2 discloses wherein the at least one manipulated or measurement variable (P) comprises a control voltage (see output voltage of inverter 7) to the motor.
	Re. claim 8,  Tadano discloses control unit (Fig. 3) designed to drive the electric machine (IPMSM) using the calculated controlled variable (IAn and IBn are used to derive driving voltage for the motor).
	Re. claim 9,  Tadano Fig. 3 discloses second computing unit (22) configured to calculate a target variable (iqc*) from the ascertained components of the predetermined frequency of the detected manipulated or measurement variable (Tdc).
	Re. claim 10,  Tadano Fig. 3 discloses an electric machine (ISPM); and
a control device (Fig. 3).

	Re. claim 2, Tadano Fig. 3 discloses wherein the at least one manipulated or measurement variable comprises a torque (see torque Tdc) of the electric machine (13).
Re. claim 3, Tadano Fig. 3 discloses wherein the step for calculating the controlled variable comprises a transformation of the controlled variable (R) into the time domain ( Fig. 3 shows in order to control the motor 13 controlled variable are converted to current expressed in time domain iu, iv,iw).
Claim 6 includes the same or similar features as those discussed above in connection with claim 9; therefore, is rejected for at least the same reasons.
	Re. claims 14-15, Tadano discloses Manipulated or measurement variables used for the control of the electric machine “a torque ripple extracting section 32 (torque ripple pulsation frequency component extracting section 19 shown in FIG. 3) performs calculation based on the equations (3)” ¶. [0083] wherein the torque can be derived by measuring motor parameters such as current/voltage (see measured currents and phase voltages in Fig. 3) which comprise variations noise harmonics by generated by torque ripple measured in the electric machine of figure 3.
.




Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAID BOUZIANE/Examiner, Art Unit 2846